Citation Nr: 0013758	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-05 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
a lung disorder, including as a result of cigarette smoking 
during active service, is well grounded.

2.  Whether a claim of entitlement to service connection for 
nicotine dependence is well grounded.

3.  Whether a claim of entitlement to service connection for 
a lung disorder as a result of nicotine dependence acquired 
during active service is well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran had active military service from November 1945 to 
August 1947 and from September 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that found that a claim for service 
connection for emphysema was not well grounded.  The RO also 
denied entitlement to service connection for nicotine 
dependence in February 1999. 

The RO characterized the issue on appeal as "service 
connection for emphysema."  For ease of discussion, the 
Board has separated this into three separate issues.


FINDINGS OF FACT

1.  There is no medical evidence showing that nicotine 
dependence is the result of the use of tobacco in service.

2.  The veteran is not service connected for nicotine 
dependence.

3.  There is no medical evidence showing that any lung 
disorder is the result of the use of tobacco in service, or 
any in-service disease or injury.


CONCLUSIONS OF LAW

1.  The claim for service connection for a lung disorder, 
including as a result of cigarette smoking during active 
service, is not well grounded and there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for nicotine dependence 
is not well grounded and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for a lung disorder as a 
result of nicotine dependence acquired during active service 
is precluded by law.  38 C.F.R. § 3.310 (1999); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service medical records from the veteran's first period of 
service disclose that he was treated for a slight cough in 
December 1945 and a mild cold in January 1947.  On discharge 
examinations in June 1946 and July 1947, clinical evaluation 
of his lungs was normal.  Chest x-rays were also negative.  

During the veteran's second period of service, an upper 
respiratory infection was diagnosed in October 1951.  On 
discharge examination in July 1952, clinical evaluation of 
the lungs was normal.  A chest x-ray was again negative.

After service, the veteran underwent VA examination in July 
1963.  A chest x-ray was negative.

In January 1998, the veteran filed a claim for service 
connection for a lung condition due to smoking.  He stated 
that his tobacco use started during service in approximately 
December 1945.  He stopped smoking from June to August 1953, 
from November 1960 to February 1961, from August to December 
1963, from May to September 1964, and from April to October 
1965.  This habit continued off and on until December 1997, 
when he stopped smoking with the help of a drug called Zyban.  
He reported that he smoked two to three packages of 
cigarettes a day during and after service.  He felt that his 
nicotine addiction was caused by free cigarettes provided to 
him during service, which in turn caused his lung condition.  
The veteran also stated that in recent litigation involving 
the tobacco industry, it was proven that nicotine was 
addictive.           

In support of his claim, the veteran provided private 
treatment records from Stanley Richter, M.D.  Pulmonary 
function tests in September 1997 showed a moderate 
obstructive process, principally small airway, and somewhat 
decreased lung volumes.  In a May 1998 written statement, Dr. 
Richter reported that the veteran suffered from extensive 
emphysema which was "directly attributed to his chronic 
tobacco use which he was addicted to for many years" and 
that he had a "severe pulmonary disability due to his 
chronic nicotine addiction." 


II.  Legal analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  

Recent legislation was enacted prohibiting service connection 
for a death or disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products by a claimant during the claimant's military 
service.  38 U.S.C.A. § 1103 (West Supp. 1999); see also 
Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  
However, new section 1103 applies only to claims filed after 
June 9, 1998, and does not affect claimants who filed claims 
on or before June 9, 1998, such as the claim filed in January 
1998 by the veteran in this case.

Under certain circumstances, death or disability resulting 
from the identifiable residuals of disease due to tobacco use 
during service is compensable under the law governing VA 
benefits.  VAOPGCPREC 2-93.  This does not mean that service 
connection will be established for a disease related to 
tobacco use if the claimant smoked during service.  Id.  
Rather, any disability related to tobacco use that is not 
diagnosed until after service would not be precluded from 
service connection; however, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

A more recent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence that arose from a claimant's 
tobacco use during service.  VAOPGCPREC 19-97.  VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See VAOPGCPREC 19-97.  Therefore, a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following two questions:  (1) whether the claimant acquired a 
dependence on nicotine in service; and (2) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the claimant.  If each of these two questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.

With regard to the first question, the determination of 
whether the appellant is dependent on nicotine is a medical 
issue.  VAOPGCPREC 19-97.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV), nicotine 
dependence is recognized as a substance abuse disorder.  
Under the diagnostic criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by three or more of the following criteria occurring at any 
time in the same twelve-month period:

(1)  tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of nicotine- 
containing products;

(2)  withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight 
gain; or by use of 	nicotine or a closely 
related substance to relieve 
	or avoid withdrawal symptoms;

(3)  use of tobacco in larger amounts or 
over a longer period than was intended;

(4)  persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use;

(5)  devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6)  relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and

(7)  continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine. 

VAOPGCPREC 19-97; see also DSM IV at 108-09, 133-34.

In a case where, as a result of nicotine dependence acquired 
in service, a claimant continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service usage of tobacco products was the proximate 
cause of the disability upon which the claim was predicated.  
VAOPGCPREC 19-97.  With regard to proximate causation, if it 
is determined that, as a result of nicotine dependence 
acquired in service, a claimant continued to use tobacco 
products following service, it must be considered whether 
there was a supervening cause of the claimed disability that 
severs the causal connection to the service-acquired nicotine 
dependence.  Id.

Tobacco-related claims are subject to the usual requirements 
for a well-grounded claim.  Specifically, for claims alleging 
a direct link between tobacco use in service and a current 
disability, the claimant must provide medical evidence of a 
current disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active service in 
order to establish a well-grounded claim.  Veterans Benefits 
Administration letter 97-09 (January 28, 1997).  For claims 
alleging secondary service connection for a current disease 
on the basis of nicotine dependence acquired in service, the 
claimant must provide medical evidence of a current 
disability, medical evidence that nicotine dependence arose 
in service, and medical evidence of a relationship between 
the current disability and the nicotine dependence.  Under 
Secretary of Benefits letter 20-97-14 (July 24, 1997); see 
also 38 C.F.R. § 3.310 (1999).  For the purposes of well-
groundedness, medical evidence that nicotine dependence arose 
in service may consist of a current diagnosis of nicotine 
dependence along with the physician's opinion with respect to 
that dependence having originated in service.  Id.

As noted above, medical evidence is required to show that the 
appellant incurred nicotine dependence in or due to service.  
See VAOPGCPREC 19-97; Under Secretary for Benefits letter 20-
97-14.  Here, there is a medical diagnosis of chronic 
nicotine addiction of record.  The veteran is competent to 
state that he started smoking during service.  However, there 
is no medical opinion of record indicating that nicotine 
dependence originated in service.  Dr. Richter stated only 
that the veteran was addicted to tobacco for many years.  
Although the veteran alleges that he incurred nicotine 
dependence during service, he does not have the medical 
knowledge or education to render a probative opinion on a 
matter that requires medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Unsupported by 
medical evidence, the veteran's personal belief, no matter 
how sincere, cannot form the basis of a well-grounded claim.  
Accordingly, the claim for service connection for nicotine 
dependence is not well grounded.    
 
The Board stresses that nicotine dependence is considered a 
substance abuse disorder, and a medical diagnosis is required 
to confirm its existence.  It is not sufficient that the 
veteran merely state that his cigarette smoking began during 
service and that he continued to smoke thereafter.  In order 
to establish a well-grounded claim, there must be a medical 
opinion indicating that he has nicotine dependence that is 
linked to his military service.  There is none in this case.  

To the extent that the veteran is claiming service connection 
for a lung disorder as secondary to nicotine dependence 
acquired during service, the appeal must be terminated or 
denied as a matter of law because service connection has not 
been established for nicotine dependence.  See 38 C.F.R. 
§ 3.310(a) (1999); Sabonis v. Brown, 6 Vet. App. 426, 430  
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

Even if the veteran is not nicotine dependent as a result of 
cigarette smoking during service, the question still remains 
as to whether cigarette smoking during service caused any 
lung disorder.  The medical evidence shows that the veteran 
currently has emphysema.  He has submitted competent lay 
evidence that he smoked cigarettes during service.  There are 
also in-service diagnoses of a cold and an upper respiratory 
infection.  However, no medical professional has stated that 
any current lung disorder is a result of smoking in service 
(as opposed to post-service smoking), or is a result of any 
in-service disease or injury, or is related to any post-
service symptomatology.  It is clear in this case that the 
veteran continued to smoke for many years after his 
separation from service.  The effect of cigarette smoking at 
various times on an individual's health is a medical 
determination that the appellant and the Board may not make.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are 
no medical opinions contained in any of the post-service 
medical records relating any lung disorder to the in-service 
tobacco use as opposed to the extensive post-service use of 
tobacco.  See VAOPGCPREC 2-93.   The veteran's own statements 
are not competent in this regard.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claims.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to the 
veteran's claims under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a lung disorder, including as a result 
of cigarette smoking during active service, is denied.

Having found the claim not well grounded, entitlement to 
service connection for nicotine dependence is denied.

There being no legal entitlement, entitlement to service 
connection for a lung disorder as a result of nicotine 
dependence acquired during active service is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

